Conviction for rape; punishment, ten years in the penitentiary.
The record is before us unaccompanied by a statement of facts. There are seven bills of exceptions, each of which has been examined, but in the absence of a statement of facts this court is unable to appraise the injury of any of the matters set out in said bills. Most of the bills are qualified in such way as to make the matters complained of therein appear harmless, and which qualifications are impossible of appraisement by us without the facts. *Page 276 
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.